UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6123


DEMETRIUS JAROD SMALLS,

                       Plaintiff – Appellant,

          v.

J C NICHOLSON; IRA GROSSMAN,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:14-cv-03215-RMG)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius Jarod Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Demetrius Jarod Smalls seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying Smalls’ action filed under 42 U.S.C. § 1983 (2012).                     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties    are    accorded     30       days   after   the   entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September     29,    2014.    The    notice         of   appeal   was   filed   on

January 22, 2015. *     Because Smalls failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3